     Case 5:21-cr-00067-H-BQ Document 25 Filed 08/04/21             Page 1 of 1 PageID 47



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    LUBBOCKDIYISION

UNITED STATES OF AMERICA,
     P1ainffi,

                                                            NO. 5:21-CR-067-01-H

ANTHONY RAY PALACTO (1),
     Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF THE UNTTED STATES MAGISTRATE JI]DGE
                          CONCERNING PLEA OF GI,JILTY

         After reviewing all lelevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         So ordered.
                          UI
         Dated   August        ,2021.



                                            JAMES        SLEYHENDRIX
                                                        TATES DISTRICT ruDGE
